In an action, inter alia, to recover damages for wrongful death, etc., the plaintiff appeals from an order of the Supreme Court, Queens County (Donoghue, J.), dated January 6, 2009, which granted the defendants’ motion for summary judgment dismissing so much of the complaint as sought to recover damages for wrongful death.
Ordered that the order is affirmed, with costs.
The defendants made a prima facie showing of entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]) by submitting evidence that any departure from good and accepted medical practice on their part did not proximately cause the deaths of the plaintiff s decedents *857(see White v Southside Hosp., 5 AD3d 677 [2004]). In opposition, the plaintiff failed to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d at 324). Accordingly, the Supreme Court, properly granted the defendants’ motion for summary judgment dismissing so much of the complaint as sought to recover damages for wrongful death. Covello, J.P., Miller, Dickerson and Belen, JJ., concur.